505 F.2d 656
Howard J. ST. JULES, Petitioner-Appellee,v.W. J. ESTELLE, Jr., Director, Texas Department ofCorrections, Respondent-Appellant.
No. 74-2010.
United States Court of Appeals, Fifth Circuit.
Dec. 20, 1974.

John L. Hill, Atty. Gen., Dunklin Sullivan, Asst. Atty. Gen., Austin, Tex., for respondent-appellant.
James H. Randals, Staff Counsel for Inmates, Huntsville, Tex., for petitioner-appellee.
Before BROWN, Chief Judge, and COLEMAN and DYER, Circuit Judges.
PER CURIAM:


1
Our most recent case dealing with the constitutional impact of trying a defendant while clothed in prison garb is Williams v. Estelle (1974), 500 F.2d 206.  The controlling law on that subject requires no further elaboration.


2
Howard James St. Jules is a Texas prisoner, serving a sentence for burglary with enhanced punishment, Article 63, Vernon's Ann.Texas Penal Code.  See St. Jules v. State, Tex.Civ.App., 438 S.W.2d 568 (1969), in which the issue presently to be discussed was not raised.


3
On application for the writ of habeas corpus, the District Court, after an evidentiary hearing, found that St. Jules was tried while attired in prison clothes and that under the circumstances the error was not harmless.  The Attorney General of Texas has appealed.


4
Upon the appellate record, briefs, and oral argument we are of the opinion that the findings of the District Court are not susceptible to 'clearly erroneous' condemnation.  The judgment must, in this respect, be affirmed.


5
We find it unnecessary to reach, or intimate any opinion, as to the voluntary or involuntary character of purported confession which the Texas Court of Criminal Appeals found to be voluntary and which the District Court found otherwise.  If the State of Texas elects to retry St. Jules, as it has a right to do within a reasonable time, this issue can be resolved on a fresh, and possibly more complete, record.


6
Affirmed.